Case 20-68124-sms            Doc 204       Filed 11/19/20 Entered 11/19/20 10:44:02                        Desc Main
                                          Document     Page 1 of 20



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

    IN RE:                                               )
                                                         )       Chapter 11
    SERENDIPITY LABS, INC., 1                            )
                                                         )       CASE NO. 20-68124 (SMS)
                             Debtor                      )
                                                         )

      APPLICATION TO EXPAND SCOPE OF EMPLOYMENT OF GLASSRATNER
      CAPITAL & ADVISORY GROUP, LLC DBA B. RILEY ADVISORY SERVICES
       TO INVESTMENT BANKER, EFFECTIVE AS OF THE APPROVAL DATE

         The debtor and debtor-in-possession in the above-captioned case (the “Debtor”), pursuant

to 327(a) and 1195 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy

Code”) and Rules 2014 and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), file this application to expand the scope of employment and approve retention of

GlassRatner Capital & Advisory Group, LLC dba B. Riley Advisory Services (“B. Riley”) as

investment banker to the Debtor (the “Application”) effective as of the entry of an order approving

this Motion (the “Approval Date”). In support of this Application, the Debtor respectfully

represents as follows:

                                                 JURISDICTION

         1.       The Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§

157 and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is

proper in the Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

requested herein are sections 327(a) and 1107 of the Bankruptcy Code and Bankruptcy Rules 2014

and 2016.



1
 The last four (4) digits of the federal tax identification number for Serendipity Labs, Inc., the Debtor in this Chapter
11 case, are: 9635.

                                                             1
Case 20-68124-sms        Doc 204     Filed 11/19/20 Entered 11/19/20 10:44:02             Desc Main
                                    Document     Page 2 of 20



                                         BACKGROUND

       2.      On July 15, 2020 (the “Petition Date”), Debtor filed a voluntary petition for relief

under Chapter 11 of the Bankruptcy Code.

       3.      The Debtor is operating it business and managing it property as debtor in possession

pursuant to Sections 1107 & 1108 of the Bankruptcy Code.

       4.      Other than the former Subchapter V Trustee, no Trustee has been appointed in this

Chapter 11 case, and no committee has been appointed or designated.

       5.      The factual background regarding the Debtor, including its business operations,

capital and debt structure, and the events leading to the filing of this Chapter 11 case, is set forth

in more detail in the Declaration of John Arenas, the Debtor’s Chief-Executive-Officer, in Support

of First Day Motions (the “Arenas Declaration”), filed on or about the Petition Date and

incorporated herein by reference.

       6.      On August 5, 2020, the Debtor moved to employ B. Riley as valuation advisors

(Dkt. No. 64), and the Court entered an order finding that B. Riley is a disinterested person and

granting such motion on September 2, 2020 (Dkt. No. 104) (the “Advisor Order”). Under the

Advisor Order, B. Riley’s role is limited to the following:


               (a)     Conducting a valuation of the Debtor;

               (b)     Preparing a liquidation analysis in connection with a Chapter 11 Plan or as
                       otherwise required by the Bankruptcy Code;

               (c)     Providing advice to the Debtor in connection with structuring a Chapter 11
                       Plan;

               (d)     Providing expert testimony and developing expert reports relating to the
                       foregoing; and

               (e)     Conducting any such further analysis as is necessary in connection with a
                       Chapter 11 Plan and providing expert testimony accordingly therewith.


                                                  2
Case 20-68124-sms        Doc 204     Filed 11/19/20 Entered 11/19/20 10:44:02                Desc Main
                                    Document     Page 3 of 20



        7.      On October 19, 2020, the Court entered a Memorandum Order [Docket No. 168]

revoking the Debtor’s designation as a small business debtor under Subchapter V of Chapter 11 of

the Bankruptcy Code. After evaluating its options and the economics of a standard Chapter 11

case, the Debtor, in exercise of its sound business judgment, executed a stalking horse asset

purchase agreement with Bay Point Capital Partners II, LP, which is accompanied by a proposed

post-petition loan in the amount $1,100,000, to run a sale process to raise highest and best value

for the Debtor’s assets. The Debtor proposes to engage B. Riley as investment banker for the sale

of the Debtor’s assets under this proposed process, as approved by the Court.

                                      RELIEF REQUESTED

        8.      The Debtor has determined that it will be necessary to engage an investment banker

with knowledge and experience in the areas of distressed transactions, marketing entities for sale,

bankruptcy, reorganization, litigation and other matters. Such investment banker will enable the

Debtor to carry out its duties in this Chapter 11 case and to assist in the reorganization of the estate,

including, but not limited to: (a) preparing and negotiating confidentiality agreements for

prospective purchasers; (b) preparing detailed information about the Debtor’s business, operations

and financial condition; (c) identifying and contacting potential purchasers; (d) creating and/or

maintaining a data room for due diligence to be conducted by prospective purchasers; (e) drafting

a “confidential information memorandum” describing the transaction; (f) evaluating proposals

from prospective purchasers; and (g) running an auction for sale of the Debtor’s assets, if

necessary. Given this, the Debtor wishes to expand the engagement of B. Riley to include the role

of investment banker effective as of the Approval Date pursuant to the engagement agreement




                                                   3
Case 20-68124-sms        Doc 204    Filed 11/19/20 Entered 11/19/20 10:44:02             Desc Main
                                   Document     Page 4 of 20



(the “Agreement”), a copy of which is attached here as Exhibit A. The material terms of the

Agreement include:2

            Represent the Debtor, on an exclusive basis, to market and sell the Debtor’s assets;
            Coordinate with Debtor, the development of due diligence materials;
            Develop marketing materials for a sale transaction and communicate regularly with
             prospects;
            Review pertinent documents, including bid procedures and other case filings, and
             consult with Debtor’s counsel as appropriate;
            Solicit offers for a Sale transaction;
            Assist Debtor in evaluating, structuring, negotiating and implementing the terms and
             conditions of a proposed Sale transaction;
            Communicate regularly with the Debtor and its professional advisors in connection
             with the status of its efforts;
            Review, evaluate and analyze the financial ramifications of proposed transactions for
             which the Debtor may seek Bankruptcy Court approval; and
            Provide financial advice and assistance to the Debtor in connection with a Sale
             transaction and conduct a §363 auction to sell the Debtor.

As used in this Agreement, a “Sale” shall mean any of the following, whether effected in one
transaction or a series of transactions:

            Sale of all or substantially all of the Debtor’s or subsidiaries’ stock or assets; or
            Merger, consolidation, reorganization or similar corporate transaction involving the
             Debtor and another corporation, partnership, limited liability company, other party, or
             existing shareholders

       9.       Pursuant to sections 327(a) and 1195 of the Bankruptcy Code and Federal Rules of

Bankruptcy Procedure 2014 and 2016, the Debtor requests that the Court approve the retention of

B. Riley as its investment banker to perform the services that will be necessary during its Chapter

11 case. In support of this Application, the Debtor submits the Declaration of Marshall Glade

(the “Glade Declaration”), a copy of which is attached here as Exhibit B.

       10.      The Debtor has previously filed an application to retain PKF O’Connor Davies,

LLP (“PKF”) as its financial advisor. PKF will not be providing any investment banking services



 2
   Material terms of the Agreement are summarized herein for notice purposes only. To any extent
 the Agreement conflicts with this Application, the Agreement shall control.
                                                  4
Case 20-68124-sms       Doc 204    Filed 11/19/20 Entered 11/19/20 10:44:02            Desc Main
                                  Document     Page 5 of 20



to the Debtor in this case. There should not be any overlap between the services performed by B.

Riley and services performed by PKF for the Debtor in connection with this case.

                             BASIS FOR RELIEF REQUESTED

       11.     Section 327(a) of the Bankruptcy Code provides that the Debtor “with the

court’s approval, may employ one or more . . . accountants, appraisers, auctioneers, or other

professional persons that do not hold or represent an interest adverse to the estate, and that are

disinterested persons, to represent or assist the [Debtor’s] in carrying out the [Debtor’s] duties

under this title.”   Bankruptcy Rule 2014 requires that an application for retention of a

professional person include:

       [S]pecific facts showing the necessity for the employment, the name of the person
       to be employed, the reasons for the selection, the professional services to be
       rendered, any proposed arrangement for compensation, and, to the best of the
       applicant’s knowledge, all of the person’s connections with the debtor, creditors,
       any other party in interest, their respective attorneys and accountants, the United
       States trustee, or any person employed in the office of the United States trustee.

Fed R. Bank. P. 2014(a). As set forth in the Advisor Order, B. Riley is a disinterested person and

does not hold or represent an interest adverse to the estate. Below are specific facts showing the

necessity of the employment of B. Riley, the reasons for selecting B. Riley, the professional

services to be rendered, and the proposed arrangements for compensation.

A.     Necessity for the Employment and Reasons for Selecting B. Riley

       12.     The Debtor faces a series of complex and potentially contentious issues related

to its Chapter 11 case and reorganization. After having its Subchapter V designation revoked,

the Debtor has determined that it will be necessary to engage an investment banker to run a

sale process to raise highest and best value for the Debtor’s assets. The Debtor has selected

B. Riley as its investment banker because of the firm’s extensive experience, knowledge and

expertise in the fields of distressed valuation, bankruptcy and business reorganization,


                                                5
Case 20-68124-sms         Doc 204    Filed 11/19/20 Entered 11/19/20 10:44:02          Desc Main
                                    Document     Page 6 of 20



including under Chapter 11 of the Bankruptcy Code and because B. Riley, as the Debtor’s

valuation advisor has extensive knowledge of the Debtor’s business and is in the best position

to sell the Debtor’s assets because of such knowledge. The services of B. Riley are necessary

and essential to enable the Debtor to execute faithfully its duties as a debtor and debtor-in-

possession and propose a Chapter 11 plan.

       13.    The Debtor believes that B. Riley is both well qualified and uniquely able to

serve as its investment banker in this case and in other matters in a most efficient and timely

manner. Mr. Glade and B. Riley are already familiar with the Debtor due to their role as

valuation advisor, have extensive experience in providing investment banking services in

complex Chapter 11 cases and have an excellent reputation for the services they have rendered

in Chapter 11 cases on behalf of debtors and creditors throughout the United States.

B.     Professional Services to be Rendered

       14.    Subject to further order of this Court, it is proposed that B. Riley be employed for

the following purposes:


              (a)    Represent the Debtor, on an exclusive basis, to market and sell the Debtor;

              (b)    Coordinate with Company, the development of due diligence materials;

              (c)    Develop marketing materials for a sale transaction and communicate
                     regularly with prospects;

              (d)    Review pertinent documents, including bid procedures and other case
                     filings, and consult with Debtor’s counsel as appropriate;

              (e)    Solicit offers for (i) a sale of all or substantially all of the Debtors or
                     subsidiaries’ stock or assets; and/or (ii) a merger, consolidation,
                     reorganization or similar corporate transaction involving the Debtors and
                     another corporation, partnership, limited liability company, other party, or
                     existing shareholders;

              (f)    Assist Debtor in evaluating, structuring, negotiating and implementing the
                     terms and conditions of a proposed transaction;

                                               6
Case 20-68124-sms       Doc 204     Filed 11/19/20 Entered 11/19/20 10:44:02              Desc Main
                                   Document     Page 7 of 20



               (g)     Communicate regularly with the Debtor and its professional advisors in
                       connection with the status of its efforts;

               (h)     Review, evaluate and analyze the financial ramifications of proposed
                       transactions for which the Debtor may seek Bankruptcy Court approval;
                       and

               (i)     Provide financial advice and assistance to the Debtor in connection with a
                       transaction and conduct a §363 auction to sell the Debtor.

C.     No Duplication of Services between B. Riley and PKF O’Connor Davies, LLP

       15.     The Debtor has previously filed an application to retain PKF as financial advisors

to the Debtor (the “PKF Application”). PKF is the Debtor’s regular accounting firm and has

historically assisted the Debtor with its accounting needs, including prior to the Petition Date.

       16.     There should not be duplication of efforts between B. Riley and PKF, and the

Debtor will seek to minimize any such duplication to the extent it may be unavoidable.

D.     Proposed Compensation

       17.     Pursuant to section 327(a) of the Bankruptcy Code, the Debtor may retain B. Riley

on any reasonable terms and conditions. Subject to the Court’s approval and the requirements

of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules for the U.S. Bankruptcy Court

for the Northern District of Georgia (the “Local Rules”), and the orders of this Court, the

Debtor has agreed to pay B. Riley its customary hourly rates for services rendered that are in

effect from time to time on the date the services are rendered, as set forth in the Glade

Declaration, and to reimburse B. Riley for reasonable and necessary expenses according to its

customary reimbursement policies. The B. Riley 2020 fee rates for accountants and investment

bankers expected to work on this case range from $195 to $625 per hour, although B. Riley may

use other accountants or investment bankers at other rates as necessary. All Rates charged will

be customary, standard hourly rates. The Debtor submits that B. Riley’s customary rates, which

B. Riley applies to its other bankruptcy and non-bankruptcy clients, are reasonable.

                                                 7
Case 20-68124-sms         Doc 204    Filed 11/19/20 Entered 11/19/20 10:44:02               Desc Main
                                    Document     Page 8 of 20



        18.      Additionally, in the event a bid is selected as the successful bidder in a §363 auction

other than the stalking horse bid, and such transaction closes, B. Riley shall be entitled to a Success

Fee, calculated as 3% of the Incremental Value related to such auction. For purposes of the

Agreement, the “Incremental Value” is defined as the difference between the Transaction Price

and the purchase price attributed to the stalking horse bid. For purposes of the Agreement, the

“Transaction Price” is defined as the aggregate consideration in connection with a Sale, including

without limitation, the sum of the following:

             Cash and cash equivalents paid by the buyer(s) to or for the benefit of the Debtor or
              its shareholders
             Market value of any common or preferred stock, or promissory notes issued by either
              the Debtor or the buyer(s)
             Value to the Debtor’s estate of any loans, notes or other evidence of indebtedness of
              Debtor which is issued, sold, assumed and/or forgiven in connection with a Sale

        19.      The Debtor understands that B. Riley intends to apply to the Court for allowances

of compensation and reimbursement of expenses incurred after the Approval Date in compliance

with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the Bankruptcy

Rules, the Local Rules, and any other applicable procedures and orders of the Court.


 E.     Request to Retain B. Riley Effective as of the Approval Date

        20.      The Debtor requests that B. Riley’s retention be made effective as of the Approval

Date.

                                               NOTICE

        21.      Other than the former Subchapter V Trustee, no trustee, examiner or official

committee has been appointed in this chapter 11 case. Notice of this Application has been served

on the following parties or, in lieu thereof, to their counsel, if known: (i) the United States Trustee

for the Northern District of Georgia; (ii) the former Subchapter V trustee; (iii) the Hall Agent;



                                                   8
Case 20-68124-sms       Doc 204    Filed 11/19/20 Entered 11/19/20 10:44:02            Desc Main
                                  Document     Page 9 of 20



(iv) the Stalking Horse Bidder; (v) those parties who have requested service of notice in this

case; and (vi) all other creditors of the Debtor. In light of the nature of the relief requested

herein, the Debtor submits that no other or further notice need be given.

                                        CONCLUSION

       WHEREFORE, the Debtor requests this Court enter an order, substantially in the form of

Exhibit C, granting the relief requested herein and such other and further relief as the Court may

deem just and proper.

Dated: November 19, 2020
       Atlanta, Georgia
                                             /s/ Lee B. Hart
                                             Lee B. Hart
                                             Georgia Bar No. 502311
                                             Joshua H. Stein
                                             Georgia Bar No. 737942
                                             NELSON MULLINS RILEY &
                                             SCARBOROUGH LLP
                                             201 17th Street, NW, Suite 1700
                                             Atlanta, Georgia 30363
                                             (404) 322-6000 (Phone)
                                             (404) 322-6050 (Fax)
                                             lee.hart@nelsonmullins.com
                                             josh.stein@nelsonmullins.com

                                             Counsel for Debtor and
                                             Debtor-in-possession




                                                9
Case 20-68124-sms   Doc 204 Filed 11/19/20 Entered 11/19/20 10:44:02   Desc Main
                           Document    Page 10 of 20



                                  EXHIBIT A

                          Engagement Letter Agreement




                                      10
Case 20-68124-sms               Doc 204 Filed 11/19/20 Entered 11/19/20 10:44:02 Desc Main
                                       Document    Page 11 of 20       3445 Peachtree Road, Suite 1225
                                                                                                        Atlanta, GA 30326
                                                                                                       Tel: (470) 346-6800
                                                                                                       www.brileyfin.com


November __, 2020

John Arenas
CEO
Serendipity Labs, Inc.
80 Theodore Fremd Avenue
Rye, NY 10580

Re: Amendment to Engagement Letter Agreement

Dear Mr. Arenas:

The purpose of this letter is to amend certain terms of the current engagement letter agreement (the “Agreement”)
between Serendipity Labs, Inc. (“Serendipity” or the “Company” or the “Debtor”) and GlassRatner Advisory &
Capital Group, LLC dba B. Riley Advisory Services (“B. Riley”) dated August 3, 2020, concerning the Company’s
engagement of B. Riley as Valuation Advisor (the “Matter”). This amendment is effective as of October 28, 2020,
(the “Amendment Date”), and is subject to approval of the Bankruptcy Court for the Northern District of Georgia
(the “Bankruptcy Court”) in Case No. 20-68124 (the “Bankruptcy Case”).

Upon the Amendment Date, subject to approval of the Bankruptcy Court, the Scope of Services section will be
amended to include the following:

In addition to the valuation services provided for the Matter, the Debtor has requested B. Riley to perform the
following additional tasks:
      Represent the Debtor, on an exclusive basis, to market and sell the Company;
      Coordinate, with Company, the development of due diligence materials;
      Develop marketing materials for a sale transaction and communicate regularly with prospects;
      Review pertinent documents, including bid procedures and other case filings, and consult with Debtor’s
         counsel as appropriate;
      Solicit offers for a Sale transaction;
      Assist Debtor in evaluating, structuring, negotiating and implementing the terms and conditions of a
         proposed Sale transaction;
      Communicate regularly with the Debtor and its professional advisors in connection with the status of its
         efforts;
      Review, evaluate and analyze the financial ramifications of proposed transactions for which the Debtor
         may seek Bankruptcy Court approval; and
      Provide financial advice and assistance to the Debtor in connection with a Sale transaction and conduct a
         §363 auction to sell the Company.

As used in this Agreement, a “Sale” shall mean any of the following, whether effected in one transaction or a series
of transactions:

         Sale of all or substantially all of the Debtors or subsidiaries’ stock or assets; or
         Merger, consolidation, reorganization or similar corporate transaction involving the Debtors and another
          corporation, partnership, limited liability company, other party, or existing shareholders

Upon the Amendment Date, subject to approval of the Bankruptcy Court, the following will be added to the
Compensation section:

All work performed in regard to the sale of the Company will be compensated on an hourly basis. Additionally, in
the event a bid is selected as the successful bidder in a §363 auction other than the stalking horse bid, and such
transaction closes, B. Riley shall be entitled to a Success Fee, calculated as 3% of the Incremental Value related to
such auction. For purposes of this Agreement, the “Incremental Value” shall be defined as the difference between
the Transaction Price and the purchase price attributed to the stalking horse bid.




A division of B. Riley Financial | www.brileyfin.com | NASDAQ: RILY                                                1
Case 20-68124-sms               Doc 204 Filed 11/19/20 Entered 11/19/20 10:44:02                            Desc Main
                                       Document    Page 12 of 20


For purposes of this Agreement, the “Transaction Price” shall be the aggregate consideration in connection with a
Sale, including without limitation, the sum of the following:

         Cash and cash equivalents paid by the buyer(s) to or for the benefit of the Debtor or its shareholders
         Market value of any common or preferred stock, or promissory notes issued by either the Debtor or the
          buyer(s)
         Value to the Debtor’s estate of any loans, notes or other evidence of indebtedness of Debtor which is
          issued, sold, assumed and/or forgiven in connection with a Sale

The Success Fee shall be payable in cash in full at the time of and as part of the closing of the Sale, subject to
Bankruptcy Court approval.

If this letter correctly sets forth our understanding, please so acknowledge by signing below and returning a signed
copy of this letter to my attention.


Yours very truly,

B. RILEY ADVISORY SERVICES




Marshall Glade


Accepted & Agreed:




_________________________________________________                          __________________________
Serendipity Labs, Inc.                                                            Date
By:     John Arenas
Its:    CEO




A division of B. Riley Financial | www.brileyfin.com | NASDAQ: RILY                                                    2
Case 20-68124-sms   Doc 204 Filed 11/19/20 Entered 11/19/20 10:44:02   Desc Main
                           Document    Page 13 of 20



                                  EXHIBIT B

                               Glade Declaration




                                      11
Case 20-68124-sms            Doc 204 Filed 11/19/20 Entered 11/19/20 10:44:02                              Desc Main
                                    Document    Page 14 of 20



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

    IN RE:                                               )
                                                         )        Chapter 11
    SERENDIPITY LABS, INC., 3                            )
                                                         )        CASE NO. 20-68124 (SMS)
                             Debtor.                     )
                                                         )

        DECLARATION OF MARSHALL GLADE IN SUPPORT OF APPLICATION
         TO EXPAND SCOPE OF EMPLOYMENT OF GLASSRATNER CAPITAL
          & ADVISORY GROUP, LLC, DBA B. RILEY ADVISORY SERVICES
                  AS INVESTMENT BANKER TO THE DEBTOR,
                    EFFECTIVE AS OF THE APPROVAL DATE

         I, Marshall Glade, on oath, do depose and state that:

         1.       I am a certified public accountant, and I am a Managing Director in the firm of

GlassRatner Capital & Advisory Group, LLC dba B. Riley Advisory Services (“B. Riley”).

         2.       I submit this declaration in support of the Application (the “Application”) of the

above-captioned debtor (“Debtor”) for an order expanding the scope of the employment of B.

Riley effective as of the entry of an order approving the Motion (the “Approval Date”) (as defined

below) as its investment banker in the Debtor’s bankruptcy cases (the “Chapter 11 Case”), in

compliance with and to provide disclosure pursuant to sections 327 and 504 of title 11 of the United

States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and Rules 2014(a) and 2016(b) of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). Unless otherwise stated in

this declaration, I have personal knowledge of the facts hereinafter set forth. To the extent that

any information disclosed herein requires amendment or modification upon B. Riley’s completion

of further analysis, or as additional creditor information becomes available to it, a supplemental



3
 The last four (4) digits of the federal tax identification number for Serendipity Labs, Inc., the Debtor in this Chapter
11 case, are: 9635;

                                                             12
Case 20-68124-sms        Doc 204 Filed 11/19/20 Entered 11/19/20 10:44:02                  Desc Main
                                Document    Page 15 of 20



declaration will be submitted to the Court.

       3.      To the best of my knowledge, all statements in my declaration attached to the

Application to Employ B. Riley filed on August 5, 2020 (Dkt. No. 64), remain true and correct as

of the date hereof and are hereby restated herein in their entirety as if given on the date hereof.

       Signed under the penalties of perjury this 19th day of November, 2020.



                                               /s/ Marshall Glade
                                               Marshall Glade
                                               GlassRatner Capital & Advisory Group, LLC
                                               dba B. Riley Advisory Services




                                                 13
Case 20-68124-sms   Doc 204 Filed 11/19/20 Entered 11/19/20 10:44:02   Desc Main
                           Document    Page 16 of 20



                                  EXHIBIT C

                                Proposed Order




                                      14
Case 20-68124-sms              Doc 204 Filed 11/19/20 Entered 11/19/20 10:44:02                             Desc Main
                                      Document    Page 17 of 20




                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION

    IN RE:                                                )
                                                          )        Chapter 11
    SERENDIPITY LABS, INC.,                               )
                                                          )        CASE NO. 20-68124 (SMS)
                              Debtor.                     )
                                                          )

    ORDER AUTHORIZING EXPANSION OF THE SCOPE OF THE RETENTION AND
      EMPLOYMENT OF GLASSRATNER CAPITAL & ADVISORY GROUP, LLC
         DBA B. RILEY ADVISORY SERVICES, AS INVESTMENT BANKER
           FOR THE DEBTOR, EFFECTIVE AS OF THE DATE HEREOF

           Upon the Application1 of the Debtor for entry of an order pursuant to section 327(a) of the

Code and Rule 2014 authorizing the retention and employment of Glass Ratner Capital & Advisory

Group, LLC dba B. Riley Advisory Services (“B. Riley”) as investment banker to the Debtor, as

more fully described in the Application; and upon consideration of the Glade Declaration attached

thereto as Exhibit B; and due and sufficient notice of the Application having been provided under

the particular circumstances, and it appearing that no other or further notice need be provided; and



1
    Capitalized terms used but not defined in this Order shall have the meanings used in the Application.

                                                              15
Case 20-68124-sms       Doc 204 Filed 11/19/20 Entered 11/19/20 10:44:02                  Desc Main
                               Document    Page 18 of 20



the Court having jurisdiction to consider the Application and the relief requested therein in

accordance with 28 U.S.C. §§ 157 and 1334; venue being proper in the Court pursuant to 28 U.S.C.

§§ 1408 and 1409; and it appearing that this is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(A) and that this Court may enter a final order consistent with Article III of the United

States Constitution; and it appearing that the legal and factual bases set forth in the Application

establish just cause for the relief granted herein; and this Court having determined that the relief

sought in the Motion is in the best interests of the Debtor, its estate, and its creditors, and other

parties in interest; and this Court previously finding that B. Riley is a “disinterested person,” as

defined in section 101(14) of the Bankruptcy Code and as required by section 327(a) of the

Bankruptcy Code because (i) B. Riley has no connection with the Debtor, any creditors, or other

parties in interest, their respective attorneys and accountants, or the U.S. Trustee or any of its

employees, except as set forth in the Glade Declaration, (ii) B. Riley is not a creditor, equity

security holder, or insider of the Debtor, (iii) none of B. Riley’s members or employees are or

were, within two (2) years of the Petition Date, a director, officer, or employee of the Debtor, and

(iv) B. Riley does not hold and has neither represented nor represents an interest materially adverse

to the interests of the Debtor’s estate or of any class of creditors or equity security holders by

reason of any direct or indirect relationship to, connection with, or interest in, the Debtor or for

any other reason; and the Court having found that B. Riley continues to be a “disinterested person”

for the same reasons as of the date of the Application, and after due deliberation and sufficient

cause appearing therefor;

       IT IS HEREBY ORDERED THAT:

       1.      The Application is Granted as set forth herein.




                                                 16
Case 20-68124-sms         Doc 204 Filed 11/19/20 Entered 11/19/20 10:44:02                Desc Main
                                 Document    Page 19 of 20



       2.      In accordance with section 327(a) of the Bankruptcy Code, the Debtor is hereby

authorized to retain and employ the firm of B. Riley as investment banker on the terms set forth in

the Application and the Glade Declaration, effective as of the Approval Date.

       3.      B. Riley shall be entitled to allowance of compensation and reimbursement of

expenses, upon the filing and approval of interim and final applications pursuant to the Bankruptcy

Code, the Bankruptcy Rules, the Local Rules, and such other orders as this Court may direct,

including, without limitation, any order of this Court establishing procedures for interim

compensation and reimbursement of professionals retained in this Chapter 11 Case.

       4.      Notwithstanding any stay that might be imposed by Bankruptcy Rule 6004(h) or

otherwise, this Order shall be effective and enforceable immediately upon entry thereof.

       5.      Notwithstanding anything to the contrary in the Application, B. Riley shall not be

entitled to compensation or reimbursement for non-ordinary overhead expenses such as secretarial

work or other overtime.

       6.      The Debtor is authorized to take all actions necessary to effectuate the relief granted

pursuant to this Order in accordance with the Application and the Glade Declaration.

       7.      This Court shall retain jurisdiction over any and all matters arising from or related

to the interpretation or implementation of this Order.

                                      END OF DOCUMENT




                                                 17
Case 20-68124-sms     Doc 204 Filed 11/19/20 Entered 11/19/20 10:44:02   Desc Main
                             Document    Page 20 of 20



Prepared and presented by:

/s/ Lee B. Hart
Lee B. Hart
Georgia Bar No. 502311
Joshua H. Stein
Georgia Bar No. 737942
NELSON MULLINS RILEY &
SCARBOROUGH LLP
201 17th Street, NW, Suite 1700
Atlanta, Georgia 30363
(404) 322-6000 (Phone)
(404) 322-6050 (Fax)
lee.hart@nelsonmullins.com
josh.stein@nelsonmullins.com
Counsel for Debtor and
Debtor-in-possession




                                        18
